UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4345


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAL EDWARD BROADBENT, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:11-cr-00163-HCM-1)


Submitted:   November 27, 2012             Decided:   November 30, 2012


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H. Pratt
Walter B. Dalton, Assistant Federal Public Defenders, Norfolk,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Richard D. Cooke, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hal Edward Broadbent, III, appeals the revocation of

his   probation    and    sentence       of       thirteen   months’      imprisonment.

Broadbent argues that his sentence is plainly unreasonable in

light of Tapia v. United States, 131 S. Ct. 2382 (2011).                              We

affirm.

           Contrary to the Government’s assertion on appeal, we

conclude that Broadbent properly preserved the Tapia issue for

appeal.    We will affirm a revocation sentence if it is not

plainly unreasonable.           United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).            The first step in this review requires a

determination of “whether the sentence is unreasonable.”                         United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).

           A     probation        revocation          sentence       is   procedurally

reasonable if the district court considered the advisory policy

statement range and the 18 U.S.C. § 3553(a) (2006) factors, all

of which apply to probation revocation.                      Moulden, 478 F.3d at

656   (citing     18     U.S.C.    § 3565(a)         (2006)).         A   sentence    is

substantively reasonable if the district court stated a proper

basis for imposing its selected sentence, up to the statutory

maximum.       Crudup,    461     F.3d   at       440.   “For    a    sentence   to   be

plainly unreasonable, . . . it must run afoul of clearly settled




                                              2
law.”    United States v. Thompson, 595 F.3d 544, 548 (4th Cir.

2010).

            In Tapia, the Supreme Court held that, in selecting a

sentence following conviction, a district court could not impose

or   lengthen    a   term    of    imprisonment         in    order     to     promote    an

offender’s rehabilitation.            Tapia, 131 S. Ct. at 2385, 2392-93.

Tapia    applies     to     revocation      sentences.             United      States    v.

Bennett, 698 F.3d 195, 197-98 (4th Cir. 2012).                          A review of the

multiple sentencing proceedings in this case reveals that the

district court selected its chosen sentence based on Broadbent’s

continuous      refusal      to    comply       with    the    conditions         of     his

probation.       While the district court did opine that Broadbent

would    benefit     from     medical    treatment,           it   also      noted      that

Broadbent’s      failure     to   comply        with   the    prescribed        treatment

program created a danger to himself and others.                              It is clear

that the district court did not impose a sentence solely to

promote rehabilitation and, thus, did not violate the mandate of

Tapia.     Our     review    of    the   record        confirms     that     Broadbent’s

sentence is also not otherwise plainly unreasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented       in    the    materials




                                            3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4